 

Exhibit 10.34

 



 

 

Trust Loan Contract for Assembled Funds
Trust Plan between JIC Trust Co., Ltd and
Yongquan Series (Kingold Jewelry)

 



 

 

Contract No.: [JIC Trust (2016) Hang Tou Ji 006-01]

 

JIC Trust Co., Ltd

 

August 2016

 

 

 

 

Party A (the Loaner): JIC Trust Co., Ltd

 

Residence: Zones C & D, Floors 18~19 (Tower A), 1#
Building, Legend City EAC Center (Tower A), 18#
Jiaogong Road, Hangzhou City   Post Code: 310012 Legal Representative: Yang
Jinlong Telephone: 0571-89891626   Fax: 0571-85064871

 

Party B (the Borrower): Wuhan Kingold Jewelry Inc.

 

Residence: 1# Jinhuang Road, Jiang’an Economic
Development Zone, Wuhan City   Post Code: 430023 Legal Representative: Jia
Zhihong Telephone: 027-65660346   Fax: 027-65660703

 

Hereafter, Party A and Party B are separately called “one party” and jointly
called “both parties”.

 

Whereas:

 

Party B intends to apply to Party A for RMB trust loan, and Party A agrees to
issue loans to Party B as agreed in the Contract. Hereby, both parties conclude
the following contract for mutual compliance through negotiation on the basis of
equality principle.

 

 - 1 - 

 

 

Definition and Interpretation Rule

 

1. Definition

 

Unless otherwise interpreted in the Contract or indicated in the context, the
following terms or abbreviations should be defined as follows:

 

(1)The Contract: it refers to the Trust Loan Contract for the Assembled Funds
Trust Plan between JIC Trust Co., Ltd and Yongquan Series (Kingold Jewelry)
[Contract No.: Contract No.: JIC Trust (2016) Hang Tou Ji 006-01] concluded and
signed between both parties, as well as any valid revision and supplementation
thereto.

 

(2)Cooperation documents: the cooperation documents refer to the Contract and
the documents concluded and signed between Party A and Party B or the third
party for the cooperation issues as agreed in the Contract, including but not
limited to:

 

AGuaranty Contract [Contract No.: JIC Trust (2016) Hang Tou Ji 006-02] concluded
and signed between Party A and Jia Zhihong;

 

BGold Pledge Contract [Contract No.: JIC Trust (2016) Hang Tou Ji 006-03]
concluded and signed between Party A and Wuhan Kingold Jewelry Inc. (hereinafter
referred to as “Kingold Jewelry”).

 

(3)Trust plan: it refers to the “Trust Loan Contract for the Assembled Funds
Trust Plan between JIC Trust Co., Ltd and Yongquan Series (Kingold Jewelry)”,
legally concluded between the consignor and the consignee, for the consignor to
entrust the funds or other properties legally owned and able to be freely
disposed thereby to Party A on the basis of the sufficient trust to Party A as
the consignee and to allow the consignee to mange, utilize and dispose the funds
or other properties in his/her own name according to the consignor’s intentions.

 

(4)Trust loan or loan: it refers to the loan issued by Party A from the trust
fund under the trust plan to Party B, including lump loan or various loans
issued by installment.

 

(5)Borrowing account: it refers to the bank account opened by Party B for
receiving the trust loan fund from Party A.

 

(6)Collection account: it refers to the bank account opened by Party A for
collecting the principal, interest, default penalty, etc. paid by Party B for
the loan concerned.

 

 - 2 - 

 

 

(7)Loan term: it refers to the trust loan term specified in Article 3 of the
Contract.

 

(8)Loan interest rate: it refers to the annual interest rate of the loan
specified in Article 4.1 of the Contract.

 

(9)Default interest rate: it refers to the overdue default interest rate and the
defalcation default interest rate specified in Articles 4.3 & 4.4 of the
Contract.

 

(10)Interest expiry date: it refers to the loan interest accounting date
specified in Article 6.1.2 of the Contract.

 

(11)Interest payment date: it refers to the loan interest payment date specified
in Article 6.1.3 of the Contract.

 

(12)Prerequisite conditions for loan issuance: it refers to the precondition
specified in Articles 11.1 & 11.2 of the Contract for the loan issuance of Party
A.

 

(13)Loan confirmation: it refers to the reception confirmation document signed
by Party B according to Party A’s requirements for format and content and
meanwhile submitted to Party A.

 

(14)Target item: it refers to the gold purchasing and storage issues regarding
Kingold Jewelry.

 

(15)Pledgor: the pledgor is Kingold Jewelry.

 

(16)Warrantor: the warrantor is Jia Zhihong.

 

(17)Guarantor: the pledgor and the warrantor are jointly called the guarantor.

 

(18)Liability: it refers to all external payment or repayment obligations of
Party B, regardless of property, principal debt or guarantee duty, actual or
probable obligation, due or undue debt.

 

 - 3 - 

 

 

(19)Major event: it means that Party B has significant change in legal status,
assets condition, financial condition or business condition, and according to
Party A’s reasonable judgment, such change has brought or will bring significant
adverse impact on Party B’s capability for performing the obligations under the
Contract.

 

(20)Below or less than: such words as “below” and “less than” mentioned in the
Contract all exclude the number concerned.

 

(21)Accounting standard: it refers to the currently effective accounting
standard which conforms to the Chinese laws and is universally accepted within
China.

 

(22)China: it refers to the People’s Republic of China, excluding Hong Kong
Special Administrative Region, Macao Special Administrative Region and Taiwan
Region.

 

(23)Working day: it refers to any day except Saturday, Sunday (excluding the
days adjusted by the State Council as the working days) and statutory holidays
in China.

 

(24)Organization: it refers to the legal person and other legal organizations.

 

(25)Laws: the laws refer to all laws, regulations, rules, specifications,
ordinances, instructions, etc., which are issued by any legislative body, state
institution or supervision organization in China, and which apply to and
restrain any party under the Contract.

 

(26)Yuan: unless otherwise specified in the Contract, Yuan refers to the legal
tender in China, namely RMB.

 

2. Interpretation rule

 

(1)The contents and the titles of the terms of the Contract are only set for
convenient reading, and may be ignored for the interpretation of the contract
terms.

 

(2)“Assets” should be understood as all present and future tangible or
intangible assets, properties, incomes, profits, receivables and various rights
and interests in any asset.

 

 - 4 - 

 

 

(3)“Person” should be understood as any natural person, company, partnership,
individual proprietorship, or any other legal person, or unincorporated
organization, or any other legal entity.

 

(4)“Existence” of one default event means that the default event concerned has
occurred and not disappeared, and has not been compensated or exempted according
to the Contract.

 

(5)“One month” refers to a period calculated from one day (including current
day) of a calendar month to the corresponding day (excluded) of the next
calendar month, but if the corresponding day is not included in the next
calendar month, the period should be ended at the last day of the next calendar
month.

 

(6)“Period” or “term” refers to the duration from the starting date (included)
to the expiry date (excluded). The “days/actual days” of a “period” or “term”
refer to the days from the starting date (included) to the expiry date
(excluded).

 

(7)“Business cessation”, “dismission”, “liquidation”, “bankruptcy”,
“reorganization”, “reconciliation” or “rectification” of any person should be
understood as any same or similar legal procedure initiated according to the
laws of the establishment place or the business operation place, and the
“initiation” of such legal procedure should include that the person concerned
agrees the decision or any person applies for initiating such legal procedure.

 

(8)One party or any other person under the Contract should include the legal
inheritor and the permissible assignee.

 

(9)The Contract, any other agreement or document should include above data
themselves and any revision, modification, replacement or supplementation
frequently made thereto according to the applicable terms thereof.

 

 - 5 - 

 

 

Special Terms and Conditions

 

Article 1 Loan Currency and Amount

 

1.1The amount of the loan is RMB 300,000,000 (Amount in Words: RMB THREE HUNDRED
MILLION ONLY) (“Trust Loan Principal”).

 

1.2In case the actual loan amount is inconsistent with above amount, the amount
actually transferred from Party A to the borrowing account should be regarded as
the loan amount.

 

Article 2 Intended Use of the Loan

 

2.1The loan is dedicated for the gold purchasing and storage of Kingold Jewelry.
Without the written consent from Party A, Party B should not change the intended
use of the loan.

 

2.2Party A should not entrust any supervision bank to supervise the loan use of
Party B.

 

Article 3 Loan Term

 

3.1The term of any loan under the Contract should be [twenty four] months,
calculated from the date of the actual loan transfer to the borrowing account
(namely “each loan issuance date” to the loan expiry date mentioned above
(namely “each loan expiry date”). The term of the loan under the Contract should
not be extended. For the prepayment, please refer to Article 13 of the Contract.

 

3.2According to the conditions specified in the Contract, in case Party A
announces loan expiry acceleration or Party B applies for prepayment and Party A
agrees such application, the date clearly indicated in Party A’s notification
for the loan expiry acceleration should be regarded as the accelerated expiry
date of all loans under the Contract (“accelerated loan expiry date”).

 

Article 4 Loan Interest Rate and Interest

 

4.1The annual interest rate of the loan under the Contract is [8%/year], and
should not be adjusted within the loan term.

 

 - 6 - 

 

 

The corresponding interest should be calculated for the loan under the Contract
since the loan issuance date according to the interest rate agreed in the
Contract, and the daily interest rate should be calculated as annual interest
rate/360. Unless otherwise specified, the interests of various loans within the
loan term should be calculated as: loan interest rate = trust loan principal x
actual loan days x daily interest rate. Therein, each trust loan principal
balance refers to the difference between the total amount of the trust loans
issued by Party A and the total amount of the loan principal actually repaid by
Party B (hereinafter inclusive). Within the loan term, in case any trust
principal balance is changed, the loan interest should be calculated by
installment. Additionally, the actual days of each loan refers to the days from
the issuance date to the expiry date of the loan concerned.

 

4.2In case the Borrower fails to pay off any due payables as agreed in the
Contract, additional interests should be collected for such overdue funds at
[50]% (“overdue default interest rate”) of the loan interest rate since the
overdue date till all payables are paid off.

 

4.3In case the Borrower embezzles any loan fund, additional interests should be
collected for such embezzled funds at [100]% (“embezzlement default interest
rate”) of the loan interest rate since the embezzlement occurrence date till the
end of such embezzlement.

 

4.4In case the same loan is overdue and embezzled, the higher default interest
rate should prevail.

 

4.5For the interests incurred from the overdue funds and the embezzled funds,
the compound interests should be calculated according to the corresponding
default interest rate.

 

4.6For any unliquidated funds under the Contract, the corresponding interests
should be calculated and/or the default interests should be daily calculated
according to the actual days, and the daily interest rate should be calculated
as annual interest rate/360.

 

Article 5 Borrowing Account

 

5.1Party A should transfer the loan to the following borrowing account
designated by Party B within three working days after the prerequisite
conditions of the loan concerned can be met:

 

 - 7 - 

 

 

Account Name: Wuhan Kingold Jewelry Inc.

 

Deposit Bank: Wuhan Jiang’an Branch, CCB

 

Account No.: 4200 1116 2080 5301 7159

 

5.2After transferring any loan under the Contract to above borrowing account,
Party A should be deemed to issue the loan to Party B, and Party B should bear
the responsibility and obligation for principal and interest repayment.

 

Article 6 Principal and Interest Repayment

 

6.1The interest of the loan under the Contract is divided into two parts for
repayment, namely the first loan interest and the second loan interest:

 

6.1.1 The first loan interest should be paid before December 25, 2016, and the
payable interest of each first loan should be calculated as the amount of the
trust loan issued thereby for current period x 1%. Particularly, where Party B
repays the loan as agreed in the Contract or Party A, according to the Contract,
requests Party B to repay part or all of the trust loan principals, the loan
interest concerned should not be returned.

 

6.1.2 The second loan interest should be calculated on each interest expiry
date, and the interest expiry date should be: (1) the [25th] day of the last
month of each natural quarter within the loan term; (2) the date when Party B
repays part or all of the loan principals as agreed in the Contract; (3) the
loan expiry date. The payment date should be the interest expiry date, and if
the interest expiry date is a non-working day, the payment date should be the
recent working day before the interest expiry date.

 

6.1.3 The payable interest of each second loan = the amount of trust loan
principal x actual days of current accounting period x [7.5%]/360. In order to
avoid doubt, the loan interest paid by Party B on each payment day should be the
sum of the second payable loan interests for current period.

 

Within the above accounting period, in case the loan principal balance is
changed, the corresponding loan interest should be calculated by installment.
The actual days of current accounting period should be the days between the last
interest expiry date and the current interest expiry date. Specially, the actual
days of the first accounting period should be the days between the loan issuance
date of each loan to the last interest expiry date after the loan issuance date
of each loan, and the actual days of the last accounting period should be the
days between the recent interest expiry date before the expiry date of the
corresponding loan and the expiry date of the corresponding loan.

 

 - 8 - 

 

 

6.1.4 In case a certain trust loan under the Contract is prepaid, the sum of the
first loan interest and the second loan interest actually paid by Party B should
be equal to the amount calculated according to the actual existence days x
8%/360, namely: the first loan interest + the second loan interest of the loan =
the trust loan principal balance x actual loan existence days x 8%/360.

 

6.2Unless otherwise specified, Party B should pay off the loan principal, the
interest accrued and other expenses on the loan expiry date.

 

6.3Fund collection measure is [not adopted] for the project.

 

6.4For the loan under the Contract, Party B should firstly repay the interest
accrued and then the principal.

 

6.5Party B should pay the loan principal, interest, default penalty and other
expenses as agreed in the Contract to the following collection account
designated by Party A:

 

Account Name: JIC Trust Co., Ltd

 

Deposit Bank:

 

Account No.:

 

6.6Party B should pay off the payable funds under the Contract at a full amount,
without any offset, claim or restriction, or any taxation expense deduction or
pre-withholding.

 

6.7In case any fund received by Party A is less than the fund that should be
paid by Party B as agreed in the Contract as of the payment date of the fund
concerned, Party A has the right to transfer the funds according to the sequence
of ① the expenses for the realization of the creditor’s rights and the damage
compensation, and the default penalty; ② the default interest and compound
interest payable; ③ the interest payable; ④ the loan principal, and any
insufficient amount should be supplemented by Party B.

 

Article 7 Fund Supervision

 

The Contract is [inapplicable] to the fund supervision measures.

 

 - 9 - 

 

 

Article 8 Guarantee Arrangement

 

8.1In order to guarantee Party A’s interests, Party B has the obligation to
ensure that the following guarantee and supervision arrangements are implemented
according to the conditions and ways specified in the Contract.

 

(1)Provide warranty guarantee to Party A according to the Guaranty Contract
[Contract No.: JIC Trust (2016) Hang Tou Ji 006-02];

 

(2)Provide pledge guarantee to Party A according to the Gold Pledge Contract
[Contract No.: JIC Trust (2016) Hang Tou Ji 006-03];

 

8.2Within the loan duration, in case Party B and the guarantor concerned apply
for changing the guarantee measure, Party B and the guarantor concerned should
submit the written application to Party A thirty working days in advance, and
should, after receiving the written consent from Party A, provide Party A with
movable property, right, land usage right, house property or other assets
accepted by Party A; Party A has the right to employ professional assessment
agency to assess the substitute guaranty, and Party B should bear the assessment
expense incurred, and the estimated value of the new guaranty should not be
lower than that of the original guaranty.

 

8.3Party B /The guarantor should sign the corresponding pledge contract,
guaranty contract, etc. and handle the pledge procedure for the substitute
guaranty, and the original guarantor can be cancelled after the pledge procedure
for the substitute guaranty is completely handled.

 

Article 9 Notification and Delivery

 

9.1Unless otherwise specified in the Contract for call instruction or
notification, all notifications, requests, instructions and other communications
required or allowed in the Contract to be provided to any party should be issued
in a written form, and the party issuing such notification or the representative
thereof should sign the notification. Moreover, the notification should be
delivered through fax, or specially-assigned person, or prepaid registered mail,
or email or express delivery to the address or fax No. listed below (or other
address or fax No. formally notified according to this article):

 

 - 10 - 

 

 

Party A: JIC Trust Co., Ltd

 

Contact Person: Zhu Zhiyue



Address: Zones C & D, Floors 18~19, Building 1, Legend City EAC Center (Tower
A), 18# Jiaogong Road, Hangzhou City 

Post Code: 310012



Telephone: 0571-89891626 

Fax: 0571-85064871

 

Party B: Wuhan Gold Jewelry Inc.

 

Contact Person: Li Qing



Address: 1# Jinhuang Road, Jiang’an Economic Development Zone, Wuhan City 

Post Code: 430023



Telephone: 027-65660346 

Fax: 027-65660703

 

9.2The notifications delivered through specially-assigned person, fax, email,
mail or express delivery should be deemed to be effectively delivered at the
following time:

 

①When being sent by the specially-assigned person to the designated address, the
notification should be deemed to be delivered;

 

②In case of fax delivery, when the fax is sent or the fax machine has generated
the conformation for successful transmission, the notification should be deemed
to be delivered;

 

③In case of prepaid registered mail delivery, the notification should be deemed
to be delivered at the fifth working day after mail submission;

 

④In case of email delivery, the notification should be deemed to be delivered
when the email is sent to the email server of the receiver;

 

⑤In case of special express delivery, the notification should be deemed to be
delivered at the third working day after express delivery submission.

 

9.3In case the address or contact information of any party is changed, the
changing party should inform the other party in a written form within fifteen
working days since the date of change. However, the documents sent by the other
party according to the previous contact information before receiving the change
notice should be deemed as valid documents

 

 - 11 - 

 

 

Article 10 Contract Termination

 

10.1In case of any one of the following conditions, the Contract may be
terminated:

 

(1)In case Party A’s interests are significantly influenced due to Party B’s
default behaviors and accordingly the contract conclusion basis for contract
performance becomes unnecessary or impossible, Party A has the right to
terminate the Contract through a written notice.

 

(2)Due to condition change, the Contract is agreed to be terminated through the
negotiation between both parties.

 

(3)Other contract termination conditions regulated in laws or specified in the
Contract.

 

10.2In case the Contract is terminated or the loan expiry date is antedated due
to the reasons not attributed to Party A, Party B should once pay the loan
principal and interests accrued to Party A at a full amount within three working
days since the date of contract termination, and furthermore, Party B should pay
ten million Yuan as the default penalty to Party A, except that Party B prepays
the loan according to Article 13 of the Contract.

 

10.3In case the Contract is terminated through a written notice, the date
indicated in the written notice should be deemed as the date of formal contract
termination. In case the Contract is terminated through negotiation, the date
when both parties reach an agreement for contract termination should be deemed
as the date of formal contract termination.

 

10.4The contract termination should not influence the right for one party to
claim for damage compensation from the other party.

 

General Terms and Conditions

 

Article 11 Loan Issuance

 

11.1Party A can issue the initial loan only when all following conditions are
met, and one or more prerequisite conditions may be abandoned or exempted by
Party A in a written form (prerequisite conditions for initial loan issuance):

 

 - 12 - 

 

 

(1)Where Party B should obtain the authorization, approval or consent from
relevant government organization and any third party for the contract signing or
for the performance of the business indicated in the Contract, Party B has
obtained such authorization, approval or consent which continuously has full
validity.

 

(2)Both parties should have completed all internal approval procedures (for the
Contract, cooperation documents, etc.) regarding the cooperation, and obtained
all necessary authorizations (including but not limited to the resolutions of
the board and the share meeting and other documents).

 

(3)There is no any administrative act, administrative decision, third party
agreement, lawsuit or any other administrative or judicial process or threat
which can prohibit or restrict the Contract or cause substantial damage
compensation to the Contract or substantially increase Party A’s cost for
contract performance; the contract signing and performance of Party B will not
violate any legal requirement or any regulation of the binding document.

 

(4)The Contract and each cooperation document have been signed and submitted to
Party A and have come into effect, and the pledged gold regarding the
cooperation document has been completely detected, accepted by Party A and
stored in the bank custody issued in the name of Party A; meanwhile, the
hypothec should have legally come into effect and the corresponding documentary
evidence should have been obtained and submitted to Party A.

 

(5)The third party property insurance for the pledged gold should have come into
effect and confirmed by Party A.

 

(6)The causes which may influence Party A’s loan issuance under the contract or
Party A’s contract performance should not exist, such as alternation or issuance
of laws, change of national micro-control policy, new supervision requirement
proposed by relevant administration department or Party A’s funding failure.

 

(7)Party B, the guarantor and any party of relevant contract signed with Party A
according to the Contract should not have no any default behavior or involve in
any event probably threatening Party A’s rights security under the Contract, the
Guarantee Contract and relevant contracts.

 

 - 13 - 

 

 

(8)The business condition and the financial condition of Party B and the
guarantor should not have significant adverse change.

 

(9)Party A’s trust plan for the loan should have been established.

 

(10)The loan issued by Party A under the Contract should not be prohibited or
restricted by laws & regulations, rules or the supervision department.

 

(11)Other conditions required by Party A.

 

11.2Party A can issue subsequent loans only when all following conditions are
met, and one or more prerequisite conditions may be abandoned or exempted by
Party A in a written form (prerequisite conditions for subsequent loan
issuance):

 

(1)The prerequisite conditions mentioned in Article 11.1 should be continuously
met and effective.

 

(2)Party A should have funded for the corresponding trust fund of the loan
concerned.

 

(3)The causes which may influence Party A’s loan issuance under the contract or
Party A’s contract performance should not exist, such as alternation or issuance
of laws, change of national micro-control policy, new supervision requirement
proposed by relevant administration department or Party A’s funding failure.

 

(4)The signing parties of the cooperation document should not have no any
default behavior or involve in any event probably threatening Party A’s rights
security under the cooperation document.

 

(5)The business condition and the financial condition of Party B and the
guarantor should not have significant adverse change.

 

(6)Other conditions required by Party A.

 

11.3In case any condition mentioned in Article 11.1 is not met, Party A has the
right to refuse to issue the initial loan according to the Contract, without
bearing any responsibility; in case any condition mentioned in Article 11.2 is
not met, Party A has the right to refuse to issue the subsequent loans according
to the Contract, without bearing any responsibility; moreover, Party A has the
right but no obligation to abandon or exempt any one or more conditions
mentioned in Articles 11.1 & 11.2, and also has the right to request to
supplement other prerequisite conditions for loan issuance. Party B should
ensure that the prerequisite conditions for loan issuance can be continuously
met within the loan term.

 

 - 14 - 

 

 

11.4In case the prerequisite conditions for loan issuance cannot be met due to
Party B, Party B should be regarded as the defaulting party to compensate all
losses caused thereby to Party A, and Party A has the right to unilaterally
terminate the Contract, without bearing any responsibility.

 

11.5Party B should issue the loan confirmation with the reserved legal seal (see
Annex 1) to Party A within three working days since the reception of the loan
concerned under the Contract.

 

11.6Before certain loan issuance, in case Party A fails to issue certain loan
under the Contract or perform the Contract as intended due to alternation or
issuance of laws, change of national micro-control policy, new supervision
requirement proposed by relevant supervision department of Party A, or
unestablished trust plan, or trust plan funding failure, etc., Party A has the
right to stop issuing part or all of the loans and/or to unilaterally terminate
the Contract, without bearing any default responsibility, and Party B should not
have any objection thereupon.

 

Article 12 Transfer of Rights and Obligations

 

12.1Party A may transfer all or part of the rights or obligations thereof under
the Contract, without being agreed by Party B, and may inform Party B in an
appropriate way after transfer.

 

12.2Without the written consent from Party A, Party B should not transfer any
right or obligation under the Contract.

 

Article 13 Prepayment

 

13.1After each loan is borrowed for twelve months, Party B may apply for
prepayment and Party A may also request Party B for prepayment. In case of
proposing the prepayment requirement, the party concerned should send the
written notice to the other party within two months. After receiving the
prepayment notice from Party B, Party A should inform Party B in a written form
for confirmation.

 

 - 15 - 

 

 

13.2The accelerated expiry date of certain loan should be confirmed according to
Article 3.2 of the Contract. Afterwards, Party B should perform the prepayment
obligation as agreed in the Contract. For the prepayment, the corresponding loan
interest should be paid according to Articles 4.1 & 6.1 of the Contract.

 

Article 14 Party A’s Rights and Obligations

 

14.1Party A’s rights

 

(1)Party A has the right to request Party B to repay the loan principal and
interest and the expenses incurred at a full amount as scheduled, and perform
various rights and obligations specified in the Contract.

 

(2)Party A has the right to collect the loan principal and interest, the overdue
interest, the default penalty interest, the compound interest, the default
penalty and other payable expenses as scheduled or in advance according to laws
or the Contract.

 

(3)Party A has the right to understand, investigate and inspect the production &
operation and financial activities of Party B, check and copy relevant data.

 

(4)Party A may inspect and supervise the intended use of the loan issued thereby
to Party B, and Party B should cooperate with Party A for loan payment
management, after-loan management and relevant inspection. Party A’s inspection
and supervision measures should include but not be limited to: (i) requesting
Party B to provide the effective evidence for loan use; (ii) carrying out
account analysis, voucher inspection or field investigation for the loan use and
(iii) other legal ways. (In case the Fund Supervision Agreement is concluded and
signed between both parties, Party A may not only perform the supervision rights
thereof according to the specific regulation of the Fund Supervision Agreement,
but also inspect and supervise the use of the loan issued thereby to Party B
through a reasonable way considered thereby.)

 

(5)There is no need for Party A to issue the interest invoice for the loan under
the Contract, and if it is required by Party B, Party A may issue the
corresponding interest receipt.

 

(6)Other rights specified in laws and agreed in the Contract.

 

 - 16 - 

 

 

14.2Party A’s obligations

 

(1)Party A should issue the loans to Party B as agreed in the Contract.

 

(2)Other obligations specified in laws and agreed in the Contract.

 

Article 15 Party B’s Rights and Obligations

 

15.1Party B’s rights

 

(1)Party B has the right to request Party A to issue the loans as agreed in the
Contract.

 

(2)Party B has the right to use all loans as agreed in the Contract.

 

(3)Other rights specified in laws and agreed in the Contract.

 

15.2Party B’s obligations

 

(1)Party B should truthfully provide all documents required by Party A within
three working days since the reception of the notice from Party A, and cooperate
with Party A for investigation, examination and inspection.

 

(2)Party B should accept the supervision from Party A for loan use, relevant
fund use, production & operation and financial activities.

 

(3)Party B should use the loans as agreed in the Contract.

 

(4)Party B should repay the loan principal and interest at a full amount as
agreed in the Contract.

 

(5)Party B should provide Party A with the copy of the financial statement
(including the annexed tables) at the latest within thirty days after the end of
each natural quarter.

 

(6)Party B should provide the copy of the financial statement (including the
annexed tables) for last year at the latest before April 30 of each year, and
should ensure that the financial statement provided thereby is prepared
according to laws & regulations and accounting standards.

 

(7)The financial statement or the copies of other documents provided by Party B
should be stamped with the corresponding official seal.

 

(8)Party B should not neglect management or press for the payment of due credit,
or dispose the properties owned thereby freely or improperly or at a price
obviously lower than the market price.

 

(9)Party B should not involve in dismission, liquidation or any other behavior
influencing the realization of creditor’s rights of Party A.

 

 - 17 - 

 

 

(10)In case of any one of the following conditions, Party A should immediately
inform Party A in a written form and cooperate with Party A to implement the
guarantee measures for the scheduled full-amount payment of the interests of the
loan under the Contract and other expenses incurred according to Party A’s
requirements. Meanwhile, Party A has the right to directly stop loan issuance
and unilaterally terminate the Contract as well as announce the accelerated
expiry of the loan, and Party B should not have any objection thereupon.

 

AParty B involves in any default behavior.

 

BParty B suffers from significant financial loss, asset loss or other financial
crises.

 

CParty B involves in such alteration matters as consolidation (or merger),
separation, reorganization, joint venture (or cooperation), capital reduction,
transfer of major property rights and shareholding reform.

 

DParty B suffers from business cessation, business license revoking or
cancellation or dismission, or applies or is requested for bankruptcy, etc.

 

EThe business or financial conditions of the controlling shareholders and other
affiliated companies of Party B are caught in significant crisis, thus
influencing the normal operation of Party B.

 

FParty B has major connected transaction with the controlling shareholders and
other affiliated companies thereof, thus influencing the normal operation
thereof.

 

GAny significant lawsuit, arbitration, administrative procedure, executive
procedure of judicial or administrative organization or other similar legal
procedures, with the amount involved equal to or above [ten million] Yuan, is
proposed to Party B or is proposed by Party B to others.

 

HParty B changes the business scope, the legal representative, etc.; any
important asset of Party B has involved in any compulsory execution, sealed up,
detained, retained, supervised or disposed similarly.

 

IParty B’s debt under any other loan financing agreement or similar agreement is
due but unpaid, or such debt is announced and required to be repaid before the
specified expiry date.

 

JParty B involves in other major events probably influencing the debt paying
ability thereof.

 

 - 18 - 

 

 

(11)In case the warrantor of the loan involves in any one of the following
conditions and Party A believes that such condition may influence the
warrantor’s guarantee capability, Party B should strengthen or replace the
guarantee measures as required by Party A. meanwhile, Party A has the right to
directly stop loan issuance and unilaterally terminate the Contract as well as
announce the accelerated expiry of the loan, and Party B should not have any
objection thereupon.

 

AThe warrantor suffers from significant financial loss, asset loss or other
financial crises, or involves in significant dispute, lawsuit, administrative
penalty, criminal investigation, etc.

 

BThe warrantor involves in such alteration matters as consolidation (or merger),
separation, reorganization, joint venture (or cooperation), capital reduction,
transfer of major property rights and shareholding reform.

 

CThe warrantor suffers from business cessation, business license revoking or
cancellation or dismission, or applies or is requested for bankruptcy, etc.

 

DThe business or financial conditions of the controlling shareholders and other
affiliated companies of the warrantor are caught in significant crisis, thus
influencing the normal operation of Party B.

 

EThe warrantor has major connected transaction with the controlling shareholders
and other affiliated companies thereof, thus influencing the normal operation
thereof

 

FThe warrantor involves in any lawsuit, arbitration or criminal, or
administrative penalty bringing significant adverse consequences to the business
or financial conditions thereof.

 

GThe warrantor changes the business scope, the legal representative, etc.

 

HThe warrantor has concealed the actual capability for bearing the guarantee
responsibility when signing the guaranty contract or issuing the guarantee
letter, or the internal approval for loan guarantee is not obtained, or the
authorization (if needed) is not obtained from relevant organization.

 

 - 19 - 

 

 

IParty B neglects management or presses for the payment of due credit, or
disposes the properties owned thereby freely or improperly or at a price
obviously lower than the market price.

 

JAny important asset of the warrantor has involved in any compulsory execution,
or has been sealed up, detained, retained, supervised or disposed similarly.

 

KThe warrantor involves in other major events probably influencing the debt
paying ability thereof.

 

(12)In case the pledgor or the pledged property involves in any one of the
following conditions and Party A believes that the pledge may not be available
or the pledged property may be devaluated, Party B should strengthen or replace
the guarantee measures as required by Party A. Meanwhile, Party A has the right
to directly stop loan issuance and unilaterally terminate the Contract as well
as announce the accelerated expiry of the loan, and Party B should not have any
objection thereupon.

 

AThe pledgor does not have the ownership or the disposition right of the pledged
property, or the ownership is disputed, or the internal approval for the pledge
guarantee of the loan is not obtained, or the authorization (if needed) is not
obtained from relevant organization, or the pledged property involves in
dispute, lawsuit, administrative penalty, criminal investigation, etc.

 

BThe pledgor conceals the facts that the pledged property has been co-owned,
rented, sealed off or supervised, or has legal priority superior to the
mortgage, etc.

 

CThe pledgor optionally transfers, rents, re-pledges or disposes the pledged
property through other improper methods.

 

DThe pledged property is obviously devaluated due to the pledgor’s behavior; or
the pledged property is directly endangered due to the pledgor’s behavior and is
accordingly devaluated; or the pledgor fails to insure the pledged property as
required by Party A; the pledged property is obviously devaluated due to any
other cause.

 

 - 20 - 

 

 

(13)In case the mortgager or the hypothecated property involves in any one of
the following conditions and Party A believes that the mortgage may not be
available or the hypothecated property may be devaluated, Party B should
strengthen or replace the guarantee measures as required by Party A. Meanwhile,
Party A has the right to directly stop loan issuance and unilaterally terminate
the Contract as well as announce the accelerated expiry of the loan, and Party B
should not have any objection thereupon.

 

AThe mortgager does not have the ownership or the disposition right of the
mortgaged property, or the ownership is disputed, or the internal approval for
the mortgage guarantee of the loan is not obtained, or the authorization (if
needed) is not obtained from relevant organization, or the mortgaged property
involves in dispute, lawsuit, administrative penalty, criminal investigation,
etc.

 

BThe mortgager conceals the facts that the mortgaged property has been co-owned,
rented, sealed off or supervised, or has legal priority superior to the
mortgage, etc.

 

CThe mortgager optionally transfers, rents, mortgages or disposes the mortgaged
property through other improper methods.

 

DThe mortgaged property is obviously devaluated due to the mortgager’s behavior;
or the mortgaged property is directly endangered due to the mortgager’s behavior
and is accordingly devaluated; or the mortgager fails to insure the mortgaged
property as required by Party A; the mortgaged property is obviously devaluated
due to any other cause.

 

(14)Other obligations specified in laws and agreed in the Contract or the
cooperation document.

 

 - 21 - 

 

 

Article 16 Statement and Guarantee

 

16.1Party A should state and guarantee as follows to Party B upon the contract
signing and performance:

 

(1)Party A, as an existing business entity legally established, has the
corresponding civil right capability and civil act capability for signing the
Contract.

 

(2)Party A has completed the external approval and the internal authorization
procedures needed for signing the Contract, and the Contract is signed by the
signatory authorized by Party A, and the Contract is legally binding upon Party
A since the execution thereof.

 

(3)Where Party A should obtain the authorization, approval or consent from
relevant government organization for the contract signing or for the performance
of the business indicated in the Contract, Party A promises to have obtained
such authorization, approval or consent which has full validity.

 

(4)Party A guarantees to carefully read the Contract before signing the Contract
and accurately understand the legal implications of the rights and obligations
among the contracting parties and the responsibility articles, and have no
objection upon all articles of the Contract.

 

(5)Party A has the right to issue the trust loans to Party B in its own name,
and the trust fund for trust loan issuance is legally sourced.

 

16.2Party A should state and guarantee as follows to Party B upon the contract
signing and performance:

 

(1)Party B, as an existing business entity legally established, has the
corresponding civil right capability and civil act capability for signing the
Contract.

 

(2)Party B has completed the external approval and the internal authorization
procedures, including but not limited to the resolutions of the board and the
share meeting, etc., needed for signing the Contract; the Contract is signed by
the signatory authorized by Party B, and the Contract is legally binding upon
Party B since the execution thereof.

 

(3)Where Party B should obtain the authorization, approval or consent from
relevant government organization for the contract signing or for the performance
of the business indicated in the Contract, Party B promises to have obtained
such authorization, approval or consent which has full validity.

 

 - 22 - 

 

 

(4)Party B guarantees that the contract signing or the performance of the
business indicated in the Contract shall not violate current valid laws and
other relevant regulations or conflict with other binding legal documents signed
thereby or other transactions concluded thereby.

 

(5)Party B guarantees to carefully read the Contract before signing the Contract
and accurately understand the legal implications of the rights and obligations
among the contracting parties and the responsibility articles, and have no
objection upon all articles of the Contract.

 

(6)Party B guarantees to strictly abide by various national laws during the
business activities and strictly develop various businesses within the validated
business scope.

 

(7)In case Party B fails to perform the repayment obligation as agreed in the
Contract, when Party A applies to the jurisdictional court for the order of
payment, Party B waives the right for objection.

 

(8)Party B guarantees to maintain or improve the present business management
level for preserving or increasing the value of existing assets, and promise not
to waive any debt or dispose existing properties freely or improperly or at the
price obviously lower than the market price.

 

(9)Party B promises not to have any major event, which may influence the
obligation performance thereof under the Contract, at contract signing.

 

(10)Party B guarantees that the financial statement provided thereby to Party A
is prepared according to existing laws and accepted accounting standards, and
can truthfully accurately reflect the financial condition of Party B in the
accounting period concerned; other information provided thereby to Party A for
the loans under the Contract is truthful, accurate, legal and valid, and the
copies or the scanning copies submitted thereby are consistent with the original
copies.

 

(11)Unless otherwise specified in laws, the indemnification sequence of the
loans should be in preference to any current or future debt of Party B.

 

 - 23 - 

 

 

(12)In case the event, which is sufficient to influence the contractual capacity
of Party B under the Contract, occurs or will occur, Party B promises to
immediately provide other measures for guaranteeing or improving the contractual
capacity thereof as required by Party A before continuous contract execution.

 

(13)Party B promises not to involve in any intentional, potential or existing,
pending or possible civil or criminal lawsuit, arbitration, dispute,
administrative procedure or other legal procedures

 

(14)Party B guarantees that all documents regarding the Contract or the loans,
including but not limited to all documents listed in the “Definition and
Interpretation Rule” of the Contract, are not violated, and Party A’s rights
under these documents are not damaged.

 

(15)Party B agrees Party A to check the credit status thereof from the People's
Bank of China, or the credit database approved to be established by the
competent department for loan credit investigation, or relevant units and
departments, and also agrees Party A to provide the information thereof to the
People's Bank of China and the credit database approved to be established by the
competent department for loan credit investigation. Moreover, Party B agrees
that Party A may reasonably utilize and disclose the information thereof
according to business needs but should abide by the confidentiality
responsibility as agreed in the Contract.

 

(16)In case Party B involves in the arrears of loan principal and interest or
other default events, Party A has the right to notify to relevant department or
unit and announce relevant collection through news media.

 

16.3Various statements and guarantees mentioned in the Contract should be deemed
to be remade on the basis of the duly existing facts and situations at any time
within the period from the date of contract signing to the date of contract
termination or to the completion date of contract performance.

 

Article 17 Taxation Expense

 

17.1Both parties should, according to the laws in China, pay the corresponding
taxation expenses.

 

17.2Unless otherwise specified by both parties, the following expenses should be
separately borne by both parties:

 

 - 24 - 

 

 

(1)Relevant expenses incurred from the loan should include but not be limited to
the stamp tax, the communication expense, the mail charge, the enquiry fee, etc.
for the loan.

 

(2)The assessment fee, the audit fee, the counsel fee, the registration fee, the
notarial fee, etc. incurred for contract negotiation, drafting and signing.

 

17.3The following expenses should be borne by Party A:

 

The appraisal cost and the storage cost (namely, the rent expense for safe
deposit boxes in a bank) of the pledge.

 

17.4The following expenses should be borne by Party B:

 

(1)All expenses accrued for Party A to realize the creditor’s rights (including
but not limited to legal fare, arbitration fee, property preservation expense,
travel expense, execution fee, assessment expense, auction fee, notarial fee,
delivery expense, announcement fee, counsel fee, etc.);

 

(2)The property insurance expense of the pledge;

 

(3)Other expenses agreed thereby.

 

Article 18 Confidentiality

 

18.1Both parties hereto should bear the confidentiality obligation for the
documentation regarding the Contract and obtained during contract signing and
performance and the business secret of the other party (hereinafter generally
called “confidential information”). Except for any one of the following
conditions, any party concerned should not disclose the above confidential
information to the third party:

 

(1)For such legal dispute procedures as litigation and arbitration;

 

(2)For contract performance;

 

(3)For the supervision duty performance of the supervision organization;

 

(4)Disclosure permission from the party with confidential information disclosure
right;

 

(5)Legal requirements.

 

18.2Both parties hereto unanimously agree to further make all reasonable efforts
and take prevention measures to prevent any associated company, employee or any
other person or intermediary organ or enterprise employed thereby from obtaining
and/or utilizing or/and disclosing any confidential information without the
corresponding authorization.

 

 - 25 - 

 

 

18.3Both parties hereto unanimously agree that no matter whether the Contract is
changed, cancelled or terminated, this article is always binding upon both
parties, unless the obligee of the confidential information agrees the other
party to be released from the confidentiality obligation; or, such confidential
information is entered into the public place and known by the public due to
other causes except the contract violation of one party; or, the confidentiality
obligation and responsibility may be exempted according to laws.

 

Article 19 Force Majeure

 

19.1Force majeure refers to the events which all contracting parties hereto
cannot reasonably control, or predict, or avoid after prediction, and which can
obstruct, influence or delay any party to perform part or all of the obligations
as required by the Contract. Such events should include but not be limited to
earthquake, typhoon, flood, fire disaster, other natural disasters, war,
disturbance, strike or other similar events, issuance of new laws or alteration
of original laws or other political factors.

 

19.2In case of force majeure, the party suffering from the force majeure should
immediately inform the other party as soon as possible, and provide relevant
documentary evidence within fifty working days to explain the detailed event &
cause for partial contract performance or failed contract performance or delayed
contract performance; subsequently, the parties concerned should negotiate with
each other to delay the contract performance or terminate the Contract.

 

19.3In case of force majeure, the party suffering from the force majeure should
immediately take appropriate measures to avoid loss expansion; in case of not
taking appropriate measures and accordingly causing loss expansion, the party
concerned should not request to be exempted from part or all of responsibilities
within the expanded loss scope.

 

Article 20 Default Responsibility

 

20.1In case Party A or Party B violates the obligation agreed in the Contract,
the party concerned should bear the corresponding default responsibility.

 

20.2In case Party A or Party B fails to truthfully make the statement or
guarantee under the Contract or abide by the statement or guarantee, such
behavior should be deemed as contract violation and the party concerned should
bear the corresponding default responsibility.

 

 - 26 - 

 

 

20.3In case the default penalty agreed in the Contract is not enough to
compensate for the actual loss caused by the defaulting party to the other
party, the defaulting party should compensate the other party for all losses
caused by the default behavior thereof and for the profits able to be obtained
after contract performance, but such profits should not be more than the losses
which are caused by contract violation and can or should be predicted at
contract conclusion.

 

20.4In case Party B fails to repay the loan as scheduled, Party A has the right
to collect the interests according to the overdue default interest rate agreed
in Article 5.3 of the Contract, and perform other rights agreed in the Contract.

 

20.5In case Party B fails to utilize the loan as agreed in the Contract, Party A
has the right to collect the interest according to the embezzlement default
interest rate agreed in Article 4.4 of the Contract, and perform other rights
agreed in the Contract.

 

20.6In case of having any one of the following behaviors, Party B should be
deemed to violate the Contract, and Party A has the right to directly stop loan
issuance and unilaterally terminate the Contract as well as announce the
accelerated expiry of the loan, and Party B should not have any objection
thereupon.

 

(1)Party B loses the contractual capacity, including but not limited to
unscheduled insufficient loan principal or interest repayment to other financial
institutions;

 

(2)Party B fails to pay the loan principal and interest or other expenses at a
full amount as scheduled;

 

(3)Party B fails to utilize the loan as agreed in the Contract;

 

(4)The funds are not collected as agreed;

 

(5)Party B externally has important investment, etc., thus significantly
influencing or threatening the realization of the creditor’s rights of Party A;

 

(6)Party B involves in major economic dispute or suffers from financial
situation deterioration, etc., thus significantly influencing or threatening the
realization of the creditor’s rights of Party A;

 

(7)Party B fails to perform any one of the agreements or obligations under the
Contract;

 

 - 27 - 

 

 

(8)Party B involves in any untruthful, inaccurate or incomplete statement or
guarantee under the Contract, intentional concealment, intentional misconception
for others or unimplemented statement or guarantee;

 

(9)Party B violates the obligations against Party A under any one of the
cooperation documents including but not limited to the Mortgage Contract, the
Guaranty Contract, the Gold Pledge Contract, etc.;

 

(10)Party B fails to ensure the continuous satisfaction of the prerequisite
conditions for loan issuance within the loan term;

 

(11)Party B fails to strength or replace the guarantee measures as required by
Party A;

 

(12)Other cases that Party A deems to influence the realization of the
creditor’s rights thereof.

 

20.7In case one party violates the Contract and accordingly causes the other
party to realize the creditor’s rights thereof through litigation, the
defaulting party should bear the reasonable expense paid by the other party for
the litigation, including but not limited to legal fare, preservation fee,
execution fee, execution fee, assessment expense, auction fee, delivery expense,
announcement fee, counsel fee, travel expense, copying charge, information cost,
etc.

 

Article 21 Application of Law and Dispute Solution

 

21.1Establishment, validation, interpretation, performance, alteration,
termination, etc. of the Contract are applicable to existing laws in China.

 

21.2In case of any dispute under the Contract, the contracting parties hereto
should negotiate such dispute through friendly negotiation; in case of failed
negotiation, such dispute should be submitted to the jurisdictional people’s
court at the place where Party A is located.

 

21.3During negotiation or litigation, or when Party B is applied for execution,
both parties thereto should still perform the undisputed articles of the
Contract.

 

Article 22 Establishment, Validation and Termination of the Contract

 

22.1The Contract should be established and should come into effect since being
officially stamped by Party A and Party B.

 

22.2After loan principal, interest, penalty interest, default penalty and other
expenses accrued are all paid off, the Contract should be automatically
terminated.

 

 - 28 - 

 

 

Article 23 Independence of Articles

 

The articles of the Contract have independent effects, and in case any article
of the Contract becomes invalid due to any change of national laws, government
instruction or legal practice, the legality and the validity of other articles
of the Contract should not be influenced, except that the invalid article
severely damages the fundamental intention and implication of other parts of the
Contract.

 

Article 24 Reservation of Right

 

24.1Even though one party fails to perform the rights or take any action against
the default behavior of the other party, this party should not be deemed to
waive the rights or the responsibility or obligation for investigating the
default behavior. Even though one party waives any right directing to the other
party or for investigating any responsibility of the other party, this party
should not be deemed to waive other rights directing to the other party or the
right for investigating the other negligence of the other party. All waivers
should be made in a written form.

 

24.2In case any article of the Contract is determined to be invalid or cannot be
implemented according to existing laws, other articles of the Contract should be
continuously valid. In this case, the contracting parties hereto should replace
the article concerned with valid article, and the valid article should be
maximally approximate to the original article and the corresponding intention
and spirit of the Contract.

 

Article 25 Acceleration of Period and Alteration of Account

 

25.1In case the payment date of the contracting party is a non-working day, the
party concerned should pay on the recent working day before above payment, but
the days calculated for relevant funds should not be changed.

 

25.2In case of changing the bank account under the Contract, the party concerned
should send a written notice to the other party three days in advance; in case
the above notice is not timely sent for account change, the losses incurred
should be borne by the account changing party.

 

 - 29 - 

 

 

Article 26 Completeness of the Contract

 

26.1In case of any unmentioned matters or contract alteration, both parties
hereto may additionally conclude and sign a supplementary agreement through
negotiation. Unless otherwise specified by both parties, the supplementary
agreement, as a part of the Contract, should have equal legal effect.

 

26.2Unless otherwise specified by both parties, any annex (including other legal
documents based on the annex) should be regarded as a part of the Contract and
have equal legal effect.

 

26.3Unless otherwise specified by both parties, any written letter (including
but not limited to notice, announcement, specification, etc.; hereinafter
inclusive) should be regarded as a part of the Contract and have equal legal
effect.

 

Article 27 Other Articles

 

27.1Reserved official seal: unless otherwise agreed in the Contract or regulated
in laws, all written correspondences under the Contract should be stamped with
the reserved official seal (see Annex 2).

 

27.2Binding force: the Contract should be binding upon and applicable to both
parties and the legal inheritors or assignees thereof.

 

27.3Specially, in order to successfully handle the corresponding pledge/mortgage
procedures of the Contract, in case Party A and Party B or the guarantor should
additionally conclude and sign the Trust Loan Contract (hereinafter referred to
as “Registration Contract”) as required by relevant pledge/mortgage department,
the rights and obligations of Party B or the guarantor as the Borrower under the
Registration Contract refer to the rights and obligations of Party B under the
Contract, and the rights and obligations of Party A as the Lender under the
Registration Contract refer to the rights and obligations of Party A under the
Contract. The rights and obligations relation among Party A, Party B and the
guarantor should be consistent with the Contract and the cooperation documents
agreed in the Contract, Party B or the guarantor should not request Party A to
perform relevant obligations on the excuse of any regulation under the
Registration Contract.

 

27.4Contract text: the Contract is made into [five] copies with equal legal
effect, and both parties hereto respectively hold [two] copies, and the rest
[one] copy is used for handling relevant procedures.

 

 - 30 - 

 

 

27.5Remark (other articles agreed thereby): Party B should have read all
articles of the Contract. As required by Party B, Party A has interpreted the
corresponding articles of the Contract. Moreover, Party B should have known and
comprehensively understood the implication of the articles of the Contract and
the corresponding legal consequences.

 

(The remainder of this page is intentionally left blank.)

 

 - 31 - 

 

 

(This page is the signature page of the Trust Loan Contract for the Assembled
Funds Trust Plan between JIC Trust Co., Ltd and Yongquan Series (Kingold
Jewelry) (Contract No.: [JIC Trust (2016) Hang Tou Ji 006-01]).

 

Party A: JIC Trust Co., Ltd (Official Seal)

 

Legal Representative or Authorized Agent (Signature):

 

Date of Signing: , 2016

 

Party B: Wuhan Kingold Jewelry Inc. (Official Seal):

 

Legal Representative or Authorized Agent (Signature):

 

Date of Signing: , 2016

 

Location of Signing: Xihu District, Hangzhou City, Zhejiang Province

 

 - 32 - 

 

 

Annex 1: Loan Confirmation

 

Loan Confirmation

 

JIC Trust Co., Ltd:

 

According to the Trust Loan Contract for the Assembled Funds Trust Plan between
JIC Trust Co., Ltd and Yongquan Series (Kingold Jewelry) (hereinafter referred
to as the Trust Loan Contract) (Contract No.: JIC Trust (2016) Hang Tou Ji
006-01) concluded and signed between both parties, your company has transferred
the loan fund under the Trust Loan Contract, namely RMB___,___,___,___.___ Yuan
(Amount in Words: RMB___ ONLY) to the borrowing account designated by our party
on Date.

 

Hereby confirmed!

 

  The Borrower:       Date

 

 - 33 - 

 

 

Annex 2: Sample of Reserved Legal Seal

 

 

Reserved Legal
Seal of Party A

 

 

 

Reserved Legal
Seal of Party B

 

 

 

 - 34 - 

